Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED AFTER FINAL ACTION
1.	Claims 2, 4, 6, 10-11, 14-22, 24 and 27 are all the pending claims.
2.	Claim 2 is amended and Claims 25-26 are canceled in the After Final Response of 7/1/2022. 
3.	Claims 14-16 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/19.
4.	Claims 2, 4, 6, 10-11, 14-22, 24 and 27 are all the claims under examination.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 2, 4, 6, 10-11, 17 and 24-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 2, 4, 6, 10-11, 17 and 24-27 for the phrase in Claim 2 (b) because the term “CLkappa” is lacking in antecedent basis is withdrawn. Applicants have amended Claim 2 (b) to delete the term “kappa” that solves the issue of antecedency but does not advance the application under the written description below.
b) The rejection of Claims 2, 4, 6, 10-11, 17 and 24-27 for the amendment of element (a) in Claim 2 and the requirement that the CH2H and CH2L form a homodimer is withdrawn for the deletion of “homo”. 

Claim Rejections - 35 USC § 112, fourth paragraph
6.	The rejection of Claim 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot for the canceled claim.

7.	The rejection of Claim 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot for the canceled claim. 

Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claim 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claim. 

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	The rejection of Claims 2, 4, 6, 10-11, 14-22, 24 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  
	(a) Applicants allege amending claim 2 by deleting the recitation of "an amino acid sequence that is at least 85% identical thereto having conservative substitutions". Applicant contends that in view of the amendment of claim2 (from which claims 4, 6, 10, 11, 17, and 24 depend) renders this ground of rejection moot.
	Response to Arguments
Applicants allegations and the amended claims are a wish to know. See MPEP 2163.
The Attorney arguments are not substantiated by extrinsic evidence showing that natural MCH2 or ECH2 domain pairs in combination with just any CH1/CL domain pair would provide the requisite degree of stability for the antibody as a whole and which retains binding activity (specificity or cross-reactive) for each of VH/VL paratopes AA and BB. 
Combining the subject matter of Claim 24 with Claim 2 is not sufficient in overcoming this rejection for the bispecific antibody format of the claimed invention. The drawings teach each CH1 being paired with a CL kappa: see Figure 2A, Figure 3A, Figure 4A, Figure 5A, Figure 6A, Figure 8A. 
The specification teaches a cassette-like format for bispecific antibodies using a “CL1gk” paired with a “CH1g” in Example 4:

    PNG
    media_image1.png
    286
    599
    media_image1.png
    Greyscale

And in Example 7:

    PNG
    media_image2.png
    308
    602
    media_image2.png
    Greyscale

The specification does not teach using any CH1/CL kappa pair but that within a standard format of the same CH1/CL kappa pair. Accordingly, Applicants have not demonstrated their being in possession of just any CH1/CL kappa pair for the element (b) of Claim 2 that would dimerize and form a stable pair in any antibody format as claimed. It is recommended that Applicants identify the sequence for each of the CH1 (or “CH1g”) and CL kappa (or “CL1gk” or “Ck”) domain that was included in the working examples shown for the inventive structure to have retained specific antigen binding.
The rejection is maintained.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643